Exhibit 23.3 RP® FINANCIAL, LC. Serving the Financial Services Industry Since 1988 September 7, 2011 Boards of Directors Cheviot Mutual Holding Company Cheviot Financial Corp. Cheviot Savings Bank 3723 Glenmore Avenue Cheviot, Ohio45211 Members of the Boards of Directors: We hereby consent to the use of our firm’s name in the Form AC Application for Conversion for Cheviot Mutual Holding Company, and in the Form S-1 Registration Statement for Cheviot Financial Corp., in each case as amended and supplemented.We also hereby consent to the inclusion of, summary of and reference to our Appraisal and our statements concerning subscription rights and liquidation rights in such filings including the prospectus of Cheviot Financial Corp. Sincerely, /s/ RP Financial, LC. RP FINANCIAL, LC. Washington Headquarters Three Ballston Plaza Telephone:(703) 528-1700 1100 North Glebe Road, Suite 1100 Fax No.:(703) 528-1788 Arlington, VA22201 Toll-Free No.:(866) 723-0594 www.rpfinancial.com E-Mail:mail@rpfinancial.com
